1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 MIDLAND CREDIT
 8 MANAGEMENT, INC.,

 9          Plaintiff-Appellee,

10 v.                                                                                    NO. 30,640

11 JAMES BOUCHER,

12          Defendant-Appellant.


13 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
14 Barbara Vigil, District Judge

15 Law Offices of Garrell & Seldin
16 Kenneth Oh
17 Albuquerque, NM

18 for Appellee

19 James Boucher
20 Santa Fe, NM

21 Pro se Appellant


22                                 MEMORANDUM OPINION
1 CASTILLO, Judge.

2       Summary affirmance was proposed for the reasons stated in the notice of

3 proposed disposition. No memorandum opposing summary affirmance has been filed,

4 and the time for doing so has expired.

5       AFFIRMED.

6       IT IS SO ORDERED.



7                                          ___________________________________
8                                          CELIA FOY CASTILLO, Judge

9 WE CONCUR:




10 __________________________________
11 CYNTHIA A. FRY, Chief Judge




12 __________________________________
13 LINDA M. VANZI, Judge




                                             2